DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4, 7, 15, and 17-20 objected to because of the following informalities:  The word “configured” before “to” appears to be deleted from claim 1 lines 2, 8, and 11, claim 2 line 1, claim 4 line 2, claim 7 line 2, claim 8 line 2, claim 15 lines 2, 12, and 14, claim 16, line 2, claim 17 lines 1 and 4, claim 18 lines 3 and 5, claim 19 line 2, and claim 20 line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez (Pub. No.: US 2017/0128722 A1); in view of Kriksunov et al. (Pub. No.: US 2010/0228304 A1); hereinafter referred to as “Kriksunov”.
Regarding claim 1, Perez discloses an apparatus comprising: a treatment pad (e.g. see [0231], figure 5D element 530) to be placed proximate to skin proximate to a muscular area to be treated; a transcutaneous electrical nerve stimulation (TENS) unit (e.g. see [0231], “pulse generator”) coupled to the treatment pad; a surface electromyography (sEMG) unit (e.g. see [0181], Table 1 “EMG Skin Surface, 3 electrodes”) coupled to the treatment pad; and a controller (e.g. see [0231], “microcontroller”) coupled to the TENS unit and the sEMG unit, the controller to selectively control at least one of a frequency or an intensity of a TENS signal to be generated by the TENS unit to be applied to the muscular area to be treated (e.g. see [0074]-[0078]), the controller further to receive an sEMG signal from the sEMG unit indicating muscle activity in the muscular area to be treated (e.g. see [0181], [0187]).
Perez discloses the claimed invention but is silent as to the treatment pad including at least a heating element comprising resistive heating fabric and a controller coupled to the heating element configured to control an intensity of heat generated by the heating element. Kriksunov teaches that it is known to use such a modification as set forth in [0042]-[0047] (“The circuit to power the electrically heated or cooled element includes a power supply, a current and/or voltage controller, as well as a timing circuit. Timing circuits, power supplies, and current and/or voltage controllers are widely available. Electric energy from the power supply is supplied to the electric heating or cooling element at pre-programmed times, controlled by the timing circuit” (e.g. see [0045]) and “The heating element can be made of any conductive material with appropriate resistance, including metals and metal alloys, conductive polymers, composite materials, conductive fabrics, conductive filaments encapsulated in non-conductive supports, and the like” (e.g. see [0046])) to ensure the temperature change is selected so as to avoid any overheating of the skin (e.g. see [0042]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a resistive heating fabric element controlled by a microcontroller as taught by Kriksunov in the system/method of Perez, since said modification would provide the predictable results of ensuring the temperature change is selected so as to avoid any overheating of the skin.
Regarding claim 2, Perez discloses the controller comprises a wireless unit to communicate with a remote device to access a muscle treatment application associated with the apparatus (e.g. see [0154]).
Regarding claim 3, Perez discloses the remote device includes a processor (e.g. see [0154]), and wherein the muscle treatment application includes instructions that, when executed by the processor, identify a setting for at least one of the TENS signal frequency, the TENS signal intensity or the intensity of heat produced by the heating element (e.g. see [0154], [0074]-[0078]).
Regarding claim 4, Perez discloses the muscle treatment application, when executed by the processor, is to identify the setting based at least in part on stored muscle treatment data (e.g. see [0154]-[0156]).
Regarding claim 5, Perez discloses the muscle treatment data includes the setting for at least one of the TENS signal frequency, the TENS signal intensity, or the intensity of heat, and at least one of associated sEMG data from the sEMG signal or associated user feedback indicating an effectiveness of the setting (e.g. see [0154]-[0156], [0074]-[0078]).
Regarding claim 7, Perez discloses each of the TENS unit and the sEMG unit comprise at least two electrodes to communicate respective signals between the muscular area to be treated and the respective unit (e.g. see [0181], Table 1 “EMG Skin Surface, 3 electrodes”, figure 5B elements 525a-525d).
Regarding claim 8, Perez discloses the controller is disposed within a treatment control unit comprising a user interface to receive user input indicating at least one of a TENS signal frequency, TENS signal intensity or intensity of heat to be applied to the muscular area to be treated (e.g. see [0179], [0154]).
Regarding claim 9, Perez discloses a computer-implemented method comprising: receiving, at a user interface (e.g. see [0179], [0154]) of a treatment control unit (e.g. see [0231], “microcontroller”), a first user input to selectively enable a transcutaneous electrical nerve stimulation (TENS) unit (e.g. see [0231], “pulse generator”) that is coupled to a treatment pad (e.g. see [0231], figure 5D element 530); generating, by the treatment control unit, a TENS signal (e.g. see [0231], “pulse generator”) to be communicated to a muscular area to be treated based at least in part on the user input (e.g. see [0154]), the TENS signal having a frequency and an intensity (e.g. see [0074]-[0078]); and receiving, by the treatment control unit, a surface electromyography (sEMG) signal at sEMG electrodes (e.g. see [0181], Table 1 “EMG Skin Surface, 3 electrodes”) coupled to the treatment pad to indicate muscle activity in the muscular area to be treated (e.g. see [0181], [0187]).
Perez discloses the claimed invention but is silent as to receiving, at the user interface of the treatment control unit, a second user input to selectively enable a resistive heating element of the treatment pad comprising resistive heating fabric to generate heat having an intensity. Kriksunov teaches that it is known to use such a modification as set forth in [0042]-[0047] (“The circuit to power the electrically heated or cooled element includes a power supply, a current and/or voltage controller, as well as a timing circuit. Timing circuits, power supplies, and current and/or voltage controllers are widely available. Electric energy from the power supply is supplied to the electric heating or cooling element at pre-programmed times, controlled by the timing circuit” (e.g. see [0045]) and “The heating element can be made of any conductive material with appropriate resistance, including metals and metal alloys, conductive polymers, composite materials, conductive fabrics, conductive filaments encapsulated in non-conductive supports, and the like” (e.g. see [0046])) to ensure the temperature change is selected so as to avoid any overheating of the skin (e.g. see [0042]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a resistive heating fabric element controlled by a microcontroller as taught by Kriksunov in the system/method of Perez, since said modification would provide the predictable results of ensuring the temperature change is selected so as to avoid any overheating of the skin.
Regarding claim 10, Perez discloses communicating, by the treatment control unit, with a muscle treatment application on a remote device (e.g. see [0154]).
Regarding claim 11, Perez discloses receiving from the muscle treatment application a setting for at least one of the frequency of the TENS signal, the intensity of the TENS signal or the intensity of the heat (e.g. see [0074]-[0078]), the setting being based at least in part on at least one of the received sEMG signal or user input indicating an effectiveness of the setting (e.g. see [0154]-[0156]).
Regarding claim 12, Perez discloses storing, by the treatment control unit, treatment data indicating an effectiveness of a setting for one or more of a TENS frequency, a TENS intensity and a heat intensity (e.g. see [0154]-[0156]).
Regarding claim 13, Perez discloses communicating, by the treatment control unit, via a network, the effectiveness of the setting to a community of users (e.g. see [0243]-[0245], figure 6A).
Regarding claim 14, Perez discloses reducing, by the treatment control unit, data associated with the received sEMG signal (e.g. see [0243]-[0245], figure 6A).
Claim(s) 6 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez and Kriksunov, as applied to claim 1 above, and further in view of Dunbar et al. (Pub. No.: US 2006/0195168 A1); hereinafter referred to as “Dunbar”.
Regarding claim 6, Perez and Kriksunov disclose the claimed invention but are silent as to the resistive heating fabric comprises a plurality of sections, the controller capable of powering one or more sections at a time. Dunbar teaches that it is known to use such a modification as set forth in figures 5-7 and 17, [0045], [0054], and [0068]-[0069] to provide more customizable tissue heating using zones. It would have been obvious to one having ordinary skill in the art at the time the invention was made to individually powered heating zones as taught by Dunbar in the system/method of Perez, since said modification would provide the predictable results of more customizable tissue heating using zones.
Regarding claim 15, Perez discloses a treatment pad (e.g. see [0231], figure 5D element 530) to be placed proximate to skin proximate to a muscular area to be treated; a transcutaneous electrical nerve stimulation (TENS) unit (e.g. see [0231], “pulse generator”) coupled to the treatment pad; a surface electromyography (sEMG) unit (e.g. see [0181], Table 1 “EMG Skin Surface, 3 electrodes”) coupled to the treatment pad; and a controller (e.g. see [0231], “microcontroller”) coupled to the TENS unit and the sEMG unit, the controller further to selectively control at least one of a frequency or an intensity of a TENS signal to be generated by the TENS unit (e.g. see [0074]-[0078]), the controller further to receive an sEMG signal from the sEMG unit indicating muscle activity in the muscular area to be treated (e.g. see [0181], [0187]).
Perez discloses the claimed invention but is silent as to the treatment pad including at least a heating element comprising resistive heating fabric and a controller coupled to the heating element configured to control an intensity of heat generated by the heating element. Kriksunov teaches that it is known to use such a modification as set forth in [0042]-[0047] (“The circuit to power the electrically heated or cooled element includes a power supply, a current and/or voltage controller, as well as a timing circuit. Timing circuits, power supplies, and current and/or voltage controllers are widely available. Electric energy from the power supply is supplied to the electric heating or cooling element at pre-programmed times, controlled by the timing circuit” (e.g. see [0045]) and “The heating element can be made of any conductive material with appropriate resistance, including metals and metal alloys, conductive polymers, composite materials, conductive fabrics, conductive filaments encapsulated in non-conductive supports, and the like” (e.g. see [0046])) to ensure the temperature change is selected so as to avoid any overheating of the skin (e.g. see [0042]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a resistive heating fabric element controlled by a microcontroller as taught by Kriksunov in the system/method of Perez, since said modification would provide the predictable results of ensuring the temperature change is selected so as to avoid any overheating of the skin.
Perez and Kriksunov discloses the claimed invention but are silent as to the heating element comprising a plurality of sections, each section between two rails and the controller capable of powering one or more sections of the heating element at a time by selectively coupling selected rails to one of a power source or a ground source. Dunbar teaches that it is known to use such a modification as set forth in figures 5-7 and 17, [0045], [0054], and [0068]-[0069] to provide more customizable tissue heating using zones. It would have been obvious to one having ordinary skill in the art at the time the invention was made to individually powered heating zones as taught by Dunbar in the system/method of Perez and Kriksunov, since said modification would provide the predictable results of more customizable tissue heating using zones.
Regarding claim 16, Perez discloses the controller (e.g. see [0231], “microcontroller”) is disposed within a treatment control unit comprising a user interface (e.g. see [0154], [0179]) to receive user input indicating at least one of a TENS signal frequency, TENS signal intensity or intensity of heat to be applied to the muscular area to be treated (e.g. see [0074]-[0078]).
Regarding claim 17, Perez discloses the controller further comprises a wireless unit (e.g. see [0154]) to communicate with a remote device having access to a muscle treatment application, the remote device comprising a processor, the muscle treatment application, when executed by the processor, including a user interface to receive user input indicating at least one of a TENS signal frequency, TENS signal intensity or intensity of heat to be applied to the muscular area to be treated (e.g. see [0074]-[0078]).
Regarding claim 18, Perez discloses the muscle treatment application comprises at least a muscle treatment learning module, the muscle treatment learning module, when executed by the processor, to receive muscle treatment data from the controller, the muscle treatment data to include at least sEMG data associated with the received sEMG signal (e.g. see [0181], [0187], [0154]-[0156]), the muscle treatment learning module to determine whether the received muscular treatment data indicates a muscular contraction (e.g. see [0273]).
Regarding claim 19, Perez discloses the muscle treatment application, when executed by the processor, is to identify a setting for at least one of the TENS signal frequency, the TENS signal intensity or the intensity of heat based at least in part on one of stored muscle treatment data associated with the setting and user feedback associated with the setting (e.g. see [0154]-[0156], [0074]-[0078]).
Regarding claim 20, Perez discloses the wireless unit is further to communicate via a network to transmit muscle treatment data from the controller to a community of users, the muscle treatment data including at least sEMG data associated with the received sEMG signal, an associated frequency of the TENS signal, an associated intensity of the TENS signal and an associated intensity of the heat (e.g. see [0243]-[0245], figure 6A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792